— Judgment unanimously affirmed. Memorandum: In our view, the court’s instruction on the issue of identification was sufficiently detailed to enable the jury to apply the correct rules of law. In any event, defendant did not properly take exception to the charge on identification (see People v Whalen, 59 NY2d 273, 280). Moreover, the victim’s identification of defendant was not the sole evidence connecting defendant with the commission of the crime but merely a part of the overwhelming case against him. (Appeal from judgment of Monroe County Court, Cornelius, J. — burglary, first degree, and other charges.) Present — Dillon, P. J., Callahan, Green and Schnepp, JJ.